DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 06/09/22, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a method and an apparatus of an optical waveguide member connector of the claimed invention.

	Response to Amendment 
3.	Applicants’ amendment filed on 08/12/22 has been fully considered and entered. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
	In line 1 of claims 3 and 5, please delete “Claim 2” and insert - -claim 1- - (since claim 2 is canceled).


Reasons for Allowance
6.	Claims 1 and 3-9 are allowed.
7.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1 and 9. Specifically, the prior art fails to disclose a method and an apparatus of an optical waveguide member connector comprising a connector to which the optical waveguide member is attached, the connector having an approximately U shape in cross section; and an adhesive member making the optical waveguide member adhere to the connector, wherein the optical waveguide member includes a bottom surface extending in a first direction orthogonal to a direction in which the optical waveguide extends and a thickness direction, and a first side surface and a second side surface that have shapes extending from both first-direction edges of the bottom surface to a thickness-direction first side, wherein the connector has includes: an inner bottom surface having contact with the bottom surface, a first inner side surface facing the first side surface across a first gap in the first direction, and a second inner side surface facing the second side surface across a second gap in the first direction, wherein the first gap is filled with the adhesive member so that the adhesive member has contact with the inner bottom surface facing the first gap, the first inner side surface, and the first side surface, and the second gap is filled with the adhesive member so that the adhesive member 2U.S. Patent Appln. No. 17/262,416Attorney Docket No.: 71450.0506 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155 has contact with the inner bottom surface facing the second gap, the second inner side surface, and the second side surface, and wherein a ratio (L1/L0) of a first-direction length L1 of the first gap to a first-direction length L0 of the inner bottom surface, and a ratio (L2/L0) of a first-direction length L2 of the second gap to the first-direction length L0 of the inner bottom surface are 0.01 or morel wherein the connector does not include a lid, wherein the optical waveguide member further includes: a top surface facing the bottom surface in the thickness direction and connecting the thickness-direction first edge of the first side surface to the thickness-direction first edge of the second side surface, and wherein the adhesive member has continuous contact with a first-direction first end of the top surface and the first side surface, and has continuous contact with a first-direction second end of the top surface and the second side surface, in combination with other recited limitations in the claims.  
Claims 3-8 depend from claim 1. 
The examiner agrees with the applicants’ arguments on pages 7-10 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1 and 3-9 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883